ORDER
The petitioners’ have filed a petition for writ of certiorari and a notice of appeal in respect to a Superior Court judgment dismissing their administrative appeal in this case. Respondents move to dismiss the appeal as procedurally improper, and they oppose issuance of the writ. After examining the memoranda of the parties, we hereby direct that the following order shall enter:
1) The motion to dismiss is granted.
2) The petition for writ of certiorari is denied.
MURRAY and SHEA, JJ., did not participate.